IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: REASSIGNMENT OF JUDGES OF                : No. 370 Common Pleas Judicial
 THE COURT OF COMMON PLEAS OF                    : Classification Docket
 THE FIRST JUDICIAL DISTRICT OF                  :
 PENNSYLVANIA TO A DIVISION OF SAID              :
 COURT                                           :
                                                 :


                                           ORDER



PER CURIAM

       AND NOW, this 20th day of December, 2021, upon consideration of the Petitions

of the Honorable Idee C. Fox, President Judge of the Court of Common Pleas of the First

Judicial District of Pennsylvania, for the reassignment of Judges to divisions of the court,

it is hereby ORDERED that the Petitions are GRANTED and the following reassignments

are approved:


       Family Division to Trial Division

       The Honorable Deborah Cianfrani
       The Honorable Jennifer Schultz

       Trial Division to Orphans Division

       The Honorable Stella M. Tsai